DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 2, 4, 6, 10, 12, 14, 16, 18, and 20 are pending and rejected. Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, and 19 are withdrawn. Claims 2, 4, 6, 10, and 20 are amended and claim 8 is cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yushin, US 2014/0057179 A1 in view of Li, US 5,583,162, Leon, US 2003/0199633 A1, and Rayner, US 2013/0216907 A1.
	Regarding claim 2, Yushin teaches a method of producing multiple particulates (a method of fabricating a battery electrode composition comprising composite particles, 0012), the method comprising:
	dispersing multiple primary particles of an anode active material, having a particle size from 5 nm to 20 microns, and a mass comprising a polymer, reactive oligomer, or monomer, in a liquid medium to form a reactive slurry (where active nanoparticles are dispersed in a monomer or polymer solution indicating the particles and monomer are dispersed in a liquid medium, which is then emulsified in water to 
	forming reactive droplets (where the suspension is emulsified to produce spherical nanoparticle-polymer colloids in water where the monomer in the colloids may be polymerized, 0062, such that the droplets are reactive since the monomer polymerizes in the droplets); and
polymerizing the reactive droplets to produce said multiple particulates having a diameter from 100 nm to 50 microns (where the monomer in the colloids may be polymerized to produce the spherical composite particles composed of active nanoparticles and a polymer, 0062, where the characteristic dimensions of the individual active particles, i.e. 3-100 nm, it in the range of about 0.1% to about 50% of the characteristic dimensions of the composite particle, 0044 and 0051, such that the dimensions of the composite particle will range from 6 nm to 100 microns, overlapping the claimed range). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Yushin teaches that the scaffolding matrix material can be a porous carbon material or conductive porous polymer scaffold particles (0053), such that when 
They teach that the total volume of all the pores within the scaffolding matrix is made sufficient to provide space for the volume expansion of the active material during ion insertion (0051). They teach that the active material is provided to store and release ions during battery operation, which can cause a substantial change in volume of the active material (0011). They teach that the scaffolding matrix structurally supports the active material and accommodates the changes in volume of the active material (0011). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the volume of the anode active material and the volume of the pores to be within the claimed range because Yushin indicates that the volume of the pores needs to be sufficient to provide space for the volume expansion of the active particles where the active particles act to store and release ions during the battery such that a sufficient amount or volume of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	They do not teach shaping the reactive slurry, including initiator in the slurry or that the process specifically forms porous particles.
	Li teaches porous crosslinked polymeric microbeads having cavities joined by interconnecting pores by combining a continuous phase with an aqueous discontinuous phase to form an emulsion, adding the emulsion to an aqueous suspension medium to form an oil-in-water suspension of dispersed emulsion droplets, and polymerizing the emulsion droplets to form microbeads (abstract). They teach that the average diameter of the microbead typically ranges from about 10 microns to about 5 mm (Col. 3, lines 38-40). They teach forming an emulsion of an aqueous discontinuous phase in an oil continuous phase to form a HIPE followed by adding the HIPE to an aqueous suspension medium to form a suspension of HIPE microdroplets in the suspension medium (Col. 4, lines 39-45). They teach that polymerization then converts the liquid HIPE microdroplets to solid microbeads (Col. 4, lines 39-45). They teach that the continuous phase of the HIPE comprises a monomer, a crosslinking agent, and an emulsifier (Col. 4, lines 56-58). They teach that the continuous phase also contains an oil-soluble polymerization initiator and a porogen (Col. 5, lines 33-34). They teach that 
	From the teachings of Li, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yushin to have formed the porous polymer particle loaded with anode 
	Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also included a porogen in the emulsion process as taught by Li so as to help control the size and number of pores in the microbead, where it is noted that the porogen is understood to be a blowing agent because it is added for forming pores.
Further since Li indicates that the size of the microbead is controlled by the size of the microdroplet in the emulsion and Yushin suggests forming the composite particles so that they have a size ranging from 6 nm to 100 microns, it would have been prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
As to shaping the reactive slurry, since Yushin in view of Li suggest emulsifying the HIPE to form the reactive microdroplets, the step of adding the HIPE to the aqueous suspension and applying shear agitation to form the microdroplets is considered shaping the reactive slurry since it forces the slurry into the microdroplet shape.
Therefore, in the process of Yushin in view of Li multiple primary particles of an anode active material having a particle size overlapping the claimed range will be included in a HIPE or reactive mass comprising blowing agent (porogen), monomer, and initiator in a liquid medium, i.e. aqueous phase of the HIPE, so as to provide a reactive slurry (since the materials in the slurry will later react and the slurry contains the claimed materials), the reactive slurry will be shaped by adding the HIPE to the aqueous suspension so as to form reactive droplets having a size overlapping the micro range such that it can include micro-droplets, and the monomer will be polymerized in the microdroplet to provide the porous polymer particles having anode active material, where it is noted that since the polymerization occurs within the micro-droplets they are considered reactive microdroplets. 
Yushin in view of Li do not teach activating the blowing agent, i.e. porogen.

	From the teachings of Leon, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yushin in view of Li to have activated or removed the porogen from the cured polymer particles because Li teaches that a porogen such as toluene is used to help control the pore size and the number of pores and Leon indicates that porogens such as toluene are removed after curing a porous polymer particle such that it will be expected to provide the desirable and predictable result of removing the porogen to provide pores in the particle where the porogen was located. Therefore, in the process of Yushin in view of Li and Leon the reactive microdroplets will be polymerized and the blowing agent (porogen) will be activated (removed) to produce the porous particulates. 
	Yushin in view of Li and Leon do not teach partially or totally encapsulating the particulate with a material selected from graphite, conjugated polymer, metal or a conducting composite material.
Yushin teaches incorporating a functional shell that at least partially encases the active material and the scaffolding matrix, where the shell includes a porous layer such 
Rayner teaches that graphite is an electronically and ionically conductive carbon material (0068).
From the teachings of Rayner, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yushin in view of Li and Leon to have partially encased the active material and the scaffolding matrix in graphite because Rayner indicates that graphite is electrically and ionically conductive and Yushin indicates that it is desirable to at least partially encase the particulates in an electrically and ionically conductive carbon such that it will be expected to provide a desirable material for encasing the particulates while by providing a partial coating of the particulates it will provide the porous carbon layer as desired by Yushin. Therefore, Yushin in view of Li, Leon, and Rayner suggest partially encapsulating the particulate with an electron-conducting material selected from graphite.
	Regarding claim 14, Yushin in view of Li, Leon, and Rayner suggest the limitations of instant claim 2. Yushin teaches that the composite particles are included in a battery electrode composition, where they indicate that the electrode can be an anode (abstract, 0048, and 0077). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the particulates into a battery anode electrode since Yushin indicates they are included in a battery electrode composition, where the electrode may be an anode. It is noted that since Yushin indicates that the particles can be formed from 
	Regarding claim 18, Yushin in view of Li, Leon, and Rayner suggest the limitations of instant claim 2. Yushin further teaches that the material for the anodes include doped or un-doped Si, Ge, Sn, Pb, Sb, their alloys with other metals and semimetals, their mixtures with other metals, metal oxides, metal fluorides, etc. (0048), such that the materials are considered to include un-lithiated forms, i.e. un-doped. 
Regarding claim 20, Yushin in view of Li, Leon, and Rayner suggest the limitations of instant claim 18. Yushin further teaches that the characteristic dimensions of the individual active particles, e.g. a diameter of individual active particles, in an idealized spherical case, may be in the range of about 0.1% to about 50% of the characteristic dimensions of the composite particle (0044), suggesting that the active particles are spherical. They teach that the active nanoparticles have characteristic dimensions on the order of about 3-100 nm (0051). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used spherical anode active material particles with a diameter ranging from 3-100 nm because Yushin indicates that spherical particles are an idealized case such that it will be expected to provide active particles having a suitable shape and size. Therefore, Yushin in view of Li, Leon, and Rayner suggest using prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yushin in view of Li, Leon, and Rayner as applied to claim 2 above, and further in view of Kim, US 2017/0162868 A1.
	Regarding claim 10, Yushin in view of Li, Leon, and Rayner suggest the limitations of instant claim 2, where the suggestion is to partially encapsulate the particulates with graphite.
	They do not teach encapsulating the particulates using the methods of claim 10.
	Kim teaches conductive single crystal silicon particles coated with highly conductive carbon containing nanopores and an ultrathin metal film as a high capacity anode material (abstract). They teach that the carbon coating layer may be formed to coat the silicon surface during a process of mixing or performing ball milling of at least one carbon-based material selected from a list including natural graphite and artificial graphite, where the carbon layer may be continuous or discontinuous (0020, 0065, and Fig. 1d). They teach that the carbon coating layer may be a carbon coating layer including at least one carbon-based material selected from a list including natural graphite and artificial graphite, where the coating is acquired through secondary ball milling (0107). 
	From the teachings of Kim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have . 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yushin in view of Li, Leon, Rayner, and Kim as applied to claim 10 above, and further in view of Zhamu, US 2017/0352868 A1.
	Regarding claim 12, Yushin in view of Li, Leon, Rayner, and Kim suggest the limitations of instant claim 10.
	They do not teach encapsulating the scaffolding matrix using the ball milling methods of claim 12.
	Zhamu teaches a lithium or sodium metal battery having an anode that contains an integral 3D graphene-carbon hybrid foam composed of multiple pores, pore walls, and a lithium-attracting metal residing in the pores (abstract). They teach that foam is made by mixing multiple particles of a graphitic material and multiple particles of a solid polymer carrier material to form a mixture in an impacting chamber of an energy impacting apparatus, operating the impacting apparatus so that graphene sheets peel off from the graphitic material and are transferred to the surfaces of the solid polymer carrier material particles to produce graphene-coated or graphene-embedded polymer particles inside the impacting chamber, recovering the graphene-coated polymer 
	From the teachings of Zhamu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yushin in view of Li, Leon, Rayner, and Kim to have encapsulated the particulates with graphite using one of the apparatuses suggested by Zhamu using an energy suitable for applying the graphite coating because Kim teaches that ball milling successfully applying a graphite coating to a particle and Zhamu provides various ball milling apparatuses for encapsulating particles such that the ball milling apparatuses will be expected to be suitable for applying the graphite coating to the particulates. Therefore, in the process of Yushin in view of Li, Leon, Rayner, Kim, and Zhamu graphite will be applied so as to partially encapsulate the particulates by ball-milling using a ball mill apparatus such as a vibratory ball mill, a planetary ball mill, a high energy mill, basket mill, agitator ball mill, cryo ball mill, stirred ball mill, .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yushin in view of Li, Leon, and Rayner as applied to claim 2 above, and further in view of Berdichevsky, US 2016/0104882 A1 and Jang, US 2017/0288211 A1.
	It is noted that the second inventor is used to reference US 2016/0104882 A1 to differentiate between Yushin references and the second inventor is used to reference US 2017/0288211 A1 to differentiate between Zhamu references.
	Regarding claim 16, Yushin in view of Li, Leon, and Rayner suggest the limitations of instant claim 2. Yushin teaches that the composite particles are included in a battery electrode, where anode materials includes Si, Sn, Sb, Ge, Pb, and their alloys (abstract and 0048).
	They do not teach that the particles are coated.
	Berdichevsky teaches a method of fabricating battery electrode compositions using composite particles comprising an active material in a porous, electrically-conductive scaffolding matrix material (abstract). They teach that the porous scaffolding is formed of materials such as carbon, conductive polymers, and sufficiently conductive ceramic materials (0054). They teach that the active material confined within a scaffolding matrix material may be coated with a thin and in some cases conformal layer of a so-called protective material (0135). They teach that the purpose of the protective layer may range from protection of the active material against its reaction with ambient air to the protection of the active material against unfavorable reactions with the 
	Jang teaches an anode active material layer for a lithium battery (abstract). They teach that the anode active material particles may be coated with or embraced by a conductive protective coating, selected from a carbon material, electronically conductive polymer, conductive metal oxide, or conductive metal coating (0023).  
From the teachings of Berdichevsky and Jang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yushin in view of Li, Leon, and Rayner to have pre-coated the primary particles of anode active material with a conductive layer of carbon, electronically conductive polymer, conductive metal oxide, or conductive metal coating when incorporating the particles into a porous conductive polymer scaffolding because Berdichevsky indicates it is desirable to have a protective coating such as carbon on the anode active material and Jang indicates that it is desirable for a carbon protective coating to be conductive where other options for protective coatings include electrically conductive polymers, metals, and metal oxides such that it will be expected to provide a desirable protective coating for the active material particles. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the anode active particles could also be pre-coated with an electrically conductive polymer, incorporated into the porous polymer particle, and then converted into a conductive carbon coating when carbonizing the polymer to provide the carbon scaffold because Yushin indicates that carbonizing a .


Claim 2, 10, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zdyrko, US 2014/0170503 A1 in view of Li, US 5,583,162, Leon, US 2003/0199633 A1, and Kim, US 2017/0162868 A1.
	It is noted that the second inventor is used for US 2014/0170503 A1 to differentiate between Yushin references.
	Regarding claims 2 and 10, Zdyrko teaches a method of producing multiple particulates (a method of producing porous active particles, 0039), the method comprising:
	dispersing multiple primary particles of an anode active material, having a particle size from 5 nm to 20 microns, and a mass comprising a polymer, reactive oligomer, or monomer in a liquid medium to form a reactive slurry (where active nanoparticles are dispersed a liquid and binder (monomer or polymer) to keep the active nanoparticles together can be added to the liquid, where the suspension of active particles and binder is emulsified in a second liquid immiscible with the first, where the size of the porous particle is controlled by the size of the emulsion droplets, and where the droplets are polymerized to provide porous particles, 0039 and Fig. 3, where the suspension is considered to be a reactive slurry since it is later polymerized, where the battery comprises anode and cathode electrodes and at least one of the electrodes includes the active material particles, abstract, such that when forming an anode, the 
	forming reactive droplets (where the suspension is emulsified to produce emulsion droplets where the monomer in the droplets may be polymerized, 0039, such that the droplets are reactive since the monomer polymerizes in the droplets); and
polymerizing the reactive droplets to produce said multiple particulates having a diameter from 100 nm to 50 microns (where the monomer in the droplets may be polymerized to produce plain porous particles composed of active material, 0039, and since the porous plain particles comprise active material and polymer it is understood to provide a porous polymer particle containing the active material since the polymer binds the active particles and the composite particle as a whole is porous, where the characteristic dimensions of the individual active particles, i.e. 1-10 nm, is in the range of about 0.1% to about 50% of the characteristic dimensions of the composite particle, 0043, such that the dimensions of the composite particle will range from 2 nm to 10 microns, overlapping the claimed range). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	They teach that the active particle is a plain porous particle composed of active material and internal pores, where, as discussed above, the particle is formed by polymerizing monomer in droplets while in contact with the anode active material (0039), such that a plain porous particle composed of active material is understood to be a porous polymer particle composed of active material because the monomer will 
They teach that the active material particles may include internal pores configured to accommodate volume changes in the active material during the storing and releasing of ions (0037). They teach that when the active material is a high capacity material that changes volume by more than about 10% during insertion and extraction of metal ions, the internal porosity of the active particles can be used to accommodate these volume changes so that charge/discharge cycles do not cause failure of the particle/solid electrolyte interface, and do not induce formation of cracks in the solid electrolyte (0037). They teach that the overall porosity can be optimized to maximize the volumetric capacity, while avoiding the critical stresses that cause rapid composite failure or fatigue during battery cycling (0037). They teach that the active material is provided to store and release ions during battery operation, which causes volume changes in the active material (abstract and 0013). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the volume of the anode active material and the volume of the pores to be within the claimed range because Zdyrko indicates that the volume of the pores needs to be sufficient to provide space for the volume expansion of the active particles, that the porosity is optimized to maximize the volumetric capacity while avoiding critical stresses during cycling, where the active particles act to store and release ions during the battery such that a sufficient amount or volume of anode material is required for battery operation but that too much would result in insufficient space for volume expansion in the porous particle. According to MPEP 2144.05 II A, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	They do not teach shaping the reactive slurry, including initiator in the slurry or that the process specifically forms porous particles.
	Li teaches porous crosslinked polymeric microbeads having cavities joined by interconnecting pores by combining a continuous phase with an aqueous discontinuous phase to form an emulsion, adding the emulsion to an aqueous suspension medium to form an oil-in-water suspension of dispersed emulsion droplets, and polymerizing the emulsion droplets to form microbeads (abstract). They teach that the average diameter of the microbead typically ranges from about 10 microns to about 5 mm (Col. 3, lines 38-40). They teach forming an emulsion of an aqueous discontinuous phase in an oil continuous phase to form a HIPE followed by adding the HIPE to an aqueous suspension medium to form a suspension of HIPE microdroplets in the suspension medium (Col. 4, lines 39-45). They teach that polymerization then converts the liquid HIPE microdroplets to solid microbeads (Col. 4, lines 39-45). They teach that the continuous phase of the HIPE comprises a monomer, a crosslinking agent, and an emulsifier (Col. 4, lines 56-58). They teach that the continuous phase also contains an oil-soluble polymerization initiator and a porogen (Col. 5, lines 33-34). They teach that the porogen can be dodecane, toluene, cyclohexanol, n-heptane, isooctane, and petroleum ether (Col. 5, lines 44-50). They teach that the porogen concentration affects 
	From the teachings of Li, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zdyrko to have formed the porous polymer particle loaded with anode active material using the emulsion process of Li by including anode active material in the emulsion because Zdyrko indicates it is desirable to form an anode loaded porous 
	Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also included a porogen in the emulsion process as taught by Li so as to help control the size and number of pores in the microbead, where it is noted that the porogen is understood to be a blowing agent because it is added for forming pores.
Further since Zdyrko and Li indicate that the size of the particle or microbead is controlled by the size of the droplet/microdroplet in the emulsion and Zdyrko suggests forming the composite particles so that they have a size ranging from 2 nm to 100 microns, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the reactive microdroplets so that they have a size overlapping a micro range, i.e. a range from 2 nm to 10 microns, so as to control the size of the composite particle to be within the range prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
As to shaping the reactive slurry, since Zdyrko in view of Li suggest emulsifying the HIPE to form the reactive microdroplets, the step of adding the HIPE to the aqueous suspension and applying shear agitation to form the microdroplets is considered shaping the reactive slurry since it forces the slurry into the microdroplet shape.
Therefore, in the process of Zdyrko in view of Li multiple primary particles of an anode active material having a particle size overlapping the claimed range will be included in a HIPE or reactive mass comprising blowing agent (porogen), monomer, and initiator in a liquid medium, i.e. aqueous phase of the HIPE, so as to provide a reactive slurry (since the materials in the slurry will later react and the slurry contains the claimed materials), the reactive slurry will be shaped by adding the HIPE to the aqueous suspension so as to form reactive droplets having a size overlapping the micro range such that it can include micro-droplets, and the monomer will be polymerized in the microdroplet to provide the porous polymer particles having anode active material, where it is noted that since the polymerization occurs within the micro-droplets they are considered reactive microdroplets. 
Zdyrko in view of Li do not teach activating the blowing agent, i.e. porogen.
Leon teaches a water dispersible polymer particle stabilized by a hydrophobically capped oligomeric acrylamide dispersant (abstract). They teach that the particles are formed by providing a water immiscible organic phase comprising at least one monomer dispersed in a continuous water phase and a hydrophobically capped oligomeric acrylamide, and polymerizing the organic phase to yield polymer particles (abstract). 
	From the teachings of Leon, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zdyrko in view of Li to have activated or removed the porogen from the cured polymer particles because Li teaches that a porogen such as toluene is used to help control the pore size and the number of pores and Leon indicates that porogens such as toluene are removed after curing a porous polymer particle such that it will be expected to provide the desirable and predictable result of removing the porogen to provide pores in the particle where the porogen was located. Therefore, in the process of Zdyrko in view of Li and Leon the reactive microdroplets will be polymerized and the blowing agent (porogen) will be activated (removed) to produce the porous particulates. 
Zdyrko teaches that the particle can be at least partially encased by an outer shell which can be a polymer shell in the case of a conductive shell or can be carbonized by pyrolysis leading to formation of a porous carbon shell (0040 and 0042). Therefore, they indicate it is desirable to form a conductive shell around the particles where the shell can be carbon. They teach that carbon additives such as graphite can be included in an electrode for increased electrical connectivity (0034), indicating that graphite is electrically conductive since it provides improved electrical connectivity. 
	They do not teach encapsulating the scaffolding matrix with graphite or encapsulating by ball-milling.

	From the teachings of Kim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zdyrko in view of Li and Leon to have applied a graphite shell to the particulates by ball milling so as to partially encapsulate the particulates because Kim indicates that ball milling is  a successful method of applying a discontinuous graphite coating to a particle such that it will be expected to provide the desired and predictable result of successfully partially encapsulating the particulates with a conductive graphite layer so as to provide a porous conductive carbon layer as desired by Zdyrko, where graphite is a carbon material. 
	Regarding claim 14, Zdyrko in view of Li, Leon, and Kim suggest the limitations of instant claim 2. Zdyrko teaches that at least one of the electrodes (cathode or anode) includes the active material particles (abstract and 0013). They teach that the anode and cathode electrodes are provided in a battery (abstract and 0012). Therefore, it would have been obvious to a person having ordinary skill in the art before the 
	Regarding claim 18, Zdyrko in view of Li, Leon, and Kim suggest the limitations of instant claim 2. Zdyrko further teaches that the anodes include lithiated silicon, lithiated tin, lithiated bismuth, lithiated lead, lithiated antimony, and lithium alloys (0032), indicating that the active material of the anodes is formed from one of the listed materials.
Regarding claim 20, Zdyrko in view of Li, Leon, and Kim suggest the limitations of instant claim 18. Zdyrko further teaches that the particles are shown to be spherical, but that it may be beneficial for some applications (0034). They teach that the diameter of individual active particles, in an idealized spherical case may be in a range of about 0.1% to about 50% of the characteristic dimensions of the composite active particle, where the smallest dimension is 1-10 nm (0043), suggesting that the individual active particles are spherical with a diameter of 1-10 nm. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used spherical anode active material particles having a diameter of 1-10 nm (overlapping the claimed range) because Zdyrko indicates that spherical particles can be beneficial such that it will be expected to provide anode material particles having a desirable shape and size. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zdyrko in view of Li, Leon, and Kim as applied to claim 10 above, and further in view of Zhamu, US 2017/0352868 A1.
	Regarding claim 12, Zdyrko in view of Li, Leon, and Kim suggest the limitations of instant claim 10. 
	They do not teach encapsulating the scaffolding matrix using the ball milling apparatuses of claim 12.
	Zhamu teaches a lithium or sodium metal battery having an anode that contains an integral 3D graphene-carbon hybrid foam composed of multiple pores, pore walls, and a lithium-attracting metal residing in the pores (abstract). They teach that foam is made by mixing multiple particles of a graphitic material and multiple particles of a solid polymer carrier material to form a mixture in an impacting chamber of an energy impacting apparatus, operating the impacting apparatus so that graphene sheets peel off from the graphitic material and are transferred to the surfaces of the solid polymer carrier material particles to produce graphene-coated or graphene-embedded polymer particles inside the impacting chamber, recovering the graphene-coated polymer particles from the apparatus, mixing them with a lithium-attracting metal, consolidating the mixture into a sheet, and pyrolyzing the structure to thermally convert the polymer into pores and carbon or graphite that bonds the graphene sheets to form a sheet, film, rod, or filament of the integral 3D graphene-carbon-carbon hybrid foam (0049-0055 and Fig. 2C). They teach that some metals can be deposited onto the surfaces of the carrier polymer particles and these a particles can be coated with graphene sheets during the impacting process (0159). They teach that the impacting apparatus can be a 
	From the teachings of Zhamu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zdyrko in view of Li, Leon, and Kim to have encapsulated the particulates with graphite using one of the apparatuses suggested by Zhamu using an energy suitable for applying the graphite coating because Kim teaches that ball milling successfully applying a graphite coating to a particle and Zhamu provides various ball milling apparatuses for encapsulating particles such that the ball milling apparatuses will be expected to be suitable for applying the graphite coating to the particulates. Therefore, in the process of Zdyrko in view of Li, Leon, Kim, and Zhamu graphite will be applied so as to partially encapsulate the particulates by ball-milling using a ball mill apparatus such as a vibratory ball mill, a planetary ball mill, a high energy mill, basket mill, agitator ball mill, cryo ball mill, stirred ball mill, pressurized ball mill, freezer mill, vibratory sieve, bead mill, nano bead mill, ultrasonic homogenizer mill, centrifugal planetary mixer, vacuum ball mill, or resonant acoustic mixer.
	

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zdyrko in view of Li, Leon, and Kim as applied to claim 2 above, and further in view of Berdichevsky, US 2016/0104882 A1 and Jang, US 2017/0288211 A1.
	It is noted that the second inventor is used to reference US 2016/0104882 A1 to differentiate between Yushin references and the second inventor is used to reference US 2017/0288211 A1 to differentiate between Zhamu references.
	Regarding claim 16, Zdyrko in view of Li, Leon, and Kim suggest the limitations of instant claim 2. Zdyrko further teaches that the anodes can be silicon, tin, and antimony (0032). 
	They do not teach that the particles are coated.
	Berdichevsky teaches a method of fabricating battery electrode compositions using composite particles comprising an active material in a porous, electrically-conductive scaffolding matrix material (abstract). They teach that suitable anode materials include Si, Ge, Sn, Al, Pb, An, Mg, etc. (0048). They teach that the porous scaffolding is formed of materials such as carbon, conductive polymers, and sufficiently conductive ceramic materials (0054). They teach that the active material confined within a scaffolding matrix material may be coated with a thin and in some cases conformal layer of a so-called protective material (0135). They teach that the purpose of the protective layer may range from protection of the active material against its reaction with ambient air to the protection of the active material against unfavorable reactions with the electrolyte (0135). They teach that the composition of the protective layer depends on the chemistry of the active material and the cell, but that protective layers comprising C have been found to work well for Si, Sn, Sb, Al, Fe, and other metal-based active materials (0135).
	Jang teaches an anode active material layer for a lithium battery (abstract). They teach that the anode active material particles may be coated with or embraced by a 
From the teachings of Berdichevsky and Jang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zdyrko in view of Li, Leon, and Kim to have pre-coated the primary particles of anode active materials such as Si, Sn, Sb, Al, and Fe with a conductive layer of carbon, electronically conductive polymer, conductive metal oxide, or conductive metal coating when incorporating the particles into a porous conductive polymer scaffolding because Berdichevsky indicates it is desirable to have a protective coating such as carbon on the anode active material and Jang indicates that it is desirable for a carbon protective coating to be conductive where other options for protective coatings include electrically conductive polymers, metals, and metal oxides such that it will be expected to provide a desirable protective coating for the active material particles. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zdyrko, US 2014/0170503 A1 in view of Li, US 5,583,162, Leon, US 2003/0199633 A1, and Carter, US 3,825,506.
Regarding claim 4, as discussed above for the rejection of claim 2, Zdyrko in view of Li and Leon provide the features of claim 4, except for including a reinforcement material and/or a lithium ion-conducting additive in the reactive slurry.
	As to including reinforcement material, Zdyrko further teaches dispersing an additive such as conductive particles with the active material nanoparticles (0039). They teach that an alternative particle design is a composite particle composed of active 
	They do not teach including nanotubes or nanofibers in the particles.
	Carter teaches a porous thermosetting resin formed using an emulsion process (abstract and Col. 2, lines 20-36). They teach that improvements in mechanical properties or strength to weight ratios of the porous thermoset can be brought about by including reinforcing fibers to the phases of the emulsion (abstract, Col. 15, lines 1-13, claim 1 an claim 18). Therefore, Carter teaches adding reinforcing fibers to an emulsion polymerization process for improving the mechanical properties of the resulting porous polymer.
	From the teachings of Zdyrko and Carter, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included fibers such as carbon nanofibers or nanotubes to the reactive slurry for inclusion in to the particulates because Zdyrko teaches including conductive additives into the particles to the active material, where carbon nanotubes and carbon nanofibers are indicated as being conductive and Carter indicates that reinforcing fibers can be added to an emulsion polymerization process for improving mechanical properties such that by including carbon nanofibers or nanotubes in the reactive slurry it will be expected to provide the desired and predictable result of providing a conductive additive .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zdyrko, US 2014/0170503 A1 in view of Li, US 5,583,162, Leon, US 2003/0199633 A1, and Davies, US 6,313,199 B1.
Regarding claim 6, as discussed above for claim 2, Zdyrko in view of Li and Leon provide steps A-C. As discussed above for claim 2, the monomer is polymerized in the micro-droplets that contain the anode active material and the monomer as suggested by Zdyrko and Li.
They do not teach that step B includes one of the listed procedures.
Davies teaches processes for spray drying water-soluble and water-swellable vinyl-addition polymer-containing dispersion, emulsions, and microemulsions to obtain substantially dry water-soluble or water-swellable polymer particles (abstract). They teach spray-drying water-in-oil emulsion or water-in-oil microemulsions into a gas stream and collecting the resultant polymer particles (Col. 4, lines 55-63). Therefore, Davies indicates that spray drying an emulsion is a successful method of providing polymer particles.
From the teachings of Davies, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zdyrko in view of Li and Leon to have shaped the reactive slurry containing the microdroplets by spray drying because Davies teaches that spray drying emulsions is a successful method of providing particles such that it will be expected to provide the desired and predictable result of drying the slurry and providing the porous . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yushin, US 2014/0057179 A1 in view of Li, US 5,583,162, Leon, US 2003/0199633 A1, and Davies, US 6,313,199 B1.
Regarding claim 6, as discussed above for claim 2, Yushin in view of Li and Leon provide process of claim 6 except for shaping using the claimed process. 
Yushin and Li provide the suggestion of polymerizing the monomer in the micro-droplets that contain the anode active material and the monomer.
As discussed above for the rejection of claim 6 over Zdyrko in view of Li, Leon, and Davies, Davies provides the suggestion of spray drying emulsions to provide polymer particles. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yushin in view of Li and Leon to have shaped the reactive slurry containing the microdroplets by spray drying because Davies teaches that spray drying emulsions is a successful method of providing particles such that it will be expected to provide the desired and predictable result of drying the slurry and providing the porous particles. Therefore, in the process of Yushin in view of Li, Leon, and Davies the reactive slurry will be shaped by spray-drying. 

Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered.
In light of the amendment to claim 20, the previous rejection is withdrawn.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718